Citation Nr: 1612668	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Stacy Clark, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964, and from June 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, the Board remanded this case for further evidentiary development.

The issues of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran suffers from PTSD that is linked to a confirmed in-service stressor.


CONCLUSION OF LAW

The Veteran's current PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that her diagnosed PTSD is related to a sexual assault that occurred sometime between March 1964 and March 1965 in Germany, eventually leading to the Veteran's discharge.  For the following reasons, the Board finds service connection for PTSD has been established.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304(f).

VA regulations provide that in the case of a claimed in-service stressor based on personal assault, evidence other than the Veteran's service records can corroborate the occurrence of such stressor.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include indications of behavioral changes following the claimed assault.  VA may also submit any evidence that is received to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Moreover, in cases involving an allegation that PTSD is connected to military sexual assault, the Federal Circuit has held that "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur."  AZ v. Shinseki, 731 F.3d 1303, 1306 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence reveals the following: 

The Veteran served his first period of active duty with the Army.  During this time, she received good to excellent performance evaluations, as well as advancements and a promotion.  In June 1964, the Veteran was released with a honorable discharge, for the purposes of re-enlistment.  During this period, the Veteran experienced only one disciplinary encounter. 

Sometime in between March 1964 and March 1965, the Veteran states that she experienced at least one unwanted sexual encounter with a higher-ranked solider.  Following these incident(s), the Veteran's behavior changed, as she experienced episodes of depression and nervousness, and at one point, was hospitalized for psychiatric observation in 1966.

In February and April of 1965, the Veteran accepted nonjudicial punishments under Article 15, Uniform Code of Military Justice.  In December 1966, the Veteran was convicted by a special court-martial of being absent without leave from for 12 twelve days in June and July of 1966, as well as a second absent without leave charge from October to November of 1966.

In February 1967, the Veteran again received a nonjudicial punishment under Article 15, Uniform Code of Military Justice.

Between March 2007 and September 2010, the Veteran was diagnosed with and received regular and continuous mental health treatment for PTSD.

In November 2009, the Veteran underwent a Compensation and Pension (C&P) examination in which she was diagnosed with Gender Identity Disorder and Anxiety Disorder.  The examiner concluded the Veteran's mental disorders were not caused by or a result of conditions or event experienced during active duty because there was neither documentation of sexual trauma in the Veteran's military records, nor was there evidence of a chronic mental condition developing in the year following service.

Following this examination, the Veteran submitted numerous statements alleging the examiner exhibited a bias towards transgender individuals and focused solely on the Veteran's Gender Identity Disorder instead of on PTSD.  Because of that, the Veteran disputed the credibility of the examination.

In November 2009, the Veteran's treating psychologist at the VA submitted a statement, in which she diagnosed the Veteran with PTSD and concluded that the trauma of her unwanted sexual encounters in the military contributed to and exacerbated her PTSD.  The psychologist, who had hosted the Veteran for at least 60 counseling sessions, opined that the Veteran's PTSD symptoms had been functionally disabling to the Veteran since her release from the military.  Lastly, the psychologist determined the Veteran's gender identity was non-contributory to her past and present clinical picture, as her gender identity had been stable for many years, and she no longer qualified for the diagnosis of Gender Identity Disorder.

In August 2010, the Veteran underwent a second C&P examination in which she was diagnosed with Gender Identity Disorder and Anxiety Disorder.  Similarly to the first examiner, this examiner concluded the Veteran's mental disorders did not have its onset during military service, as it would be mere speculation to opine as to the etiology of the mental disorder.  The examiner stressed that the records demonstrated the Veteran suffered from emotional and behavioral disturbances before entering the military, and incurred significant intercurrent stressors since leaving the military. 

A review of all the evidence supports the Veteran's claim of service connection for PTSD.

First, the Board finds the evidence at least in equipoise as to whether or not the alleged sexual encounter occurred.  To grant entitlement to service connection for PTSD, the Board must find credible evidence corroborating the Veteran's claimed in-service stressor.  38 C.F.R. § 3.304(f).  Moreover, VA regulations provide that in the case of a claimed in-service stressor based on personal assault, evidence other than the Veteran's service records can corroborate the occurrence of such stressor.  38 C.F.R. § 3.304(f)(5).  Such examples include behavioral changes.  Id.

In this case, the Veteran's disciplinary record clearly demonstrates a sea-change in the Veteran's behavioral.  Before the time period of the in-service stressor, the Veteran received excellent to good evaluations, consistent advancements, and a promotion.  Following the time period of the in-service stressor, the Veteran received several nonjudicial punishments, a conviction from a special court martial session, demotions, and a sentence to confinement and then hard labor.  Additionally, the record demonstrates the Veteran's mental health situation worsened after the time period of the in-service stressors.  Assessed cumulatively, despite the absence of direct proof of the reported sexual encounter, the Board finds that the record is at least in equipoise concerning the occurrence of the in-service stressor, so the benefit of the doubt goes to the Veteran.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Second, the Board finds the evidence at least in equipoise as to the Veteran's PTSD diagnosis and its connection to an in-service incident. 

In assessing the evidence, the Board finds inadequate the two C&P examinations performed in November 2009 and August 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the VA opinions of record are both lacking a reasoned analysis and are evidentiarily incomplete: an exam can be found adequate only if the examiner clearly and rationally considered all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Neither examiner provided a clear, reasoned analysis connecting the data and the conclusion, and neither examiner addressed the Veteran's significant change in behavior following the time period in which the incidents were alleged to have occurred.

Moreover, the November 2009 examination relies on the absence of records to determine the alleged sexual encounter did not occur.  The Board, however, cannot take the absence of evidence as substantive negative evidence against the Veteran.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence."); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  See also AZ, 731 F.3d at 1306.

On the other hand, the assessment from the Veteran's treating psychologist is adequate and probative.  First, it addresses the Veteran's full history going back to her exit from the military, and presents a clear picture of the Veteran's behavior.  Additionally, the psychologist has a long history with the Veteran, and presented the most nuanced picture of the relationship between the Veteran's Gender Identity Disorder diagnosis in the past and her PTSD diagnosis. 

Thus, the Board finds that the evidence concerning the Veteran's PTSD diagnosis and its connection to the alleged unwanted sexual encounter in the military in equipoise and gives the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the criteria for service connection for PTSD have been met.


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

In an April 2012 statement to the Board, the Veteran requested, through his representative, a Travel Board hearing with a Veterans Law Judge (VLJ).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding these claims, her request will be granted, and a hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a Travel Board hearing in accordance with her request.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.  Thereafter, if indicated, the case should be returned to the Board for the purposes of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


